Mr. Justice Brandéis,
dissenting.
The statement made by Mr. Justice Holmes seems to me unanswered. But, like Mr. Justice McReynolds, I think that there are reasons why the bills should be dismissed without passing upon the constitutional question presented.
Natural gas in quantity is produced in thirty-two of the fifty-five counties of West Virginia. One-half of the inhabitants of that State have for years been dependent upon it for domestic uses; and it has been supplied to nearly two thousand industrial establishments. Sixty-seven concerns are engaged in the business of distributing this natural gas to the public. Most of them are corporations organized under the laws of West Virginia. A few are organized under the laws of some other State. Some are unincorporated. Each had, prior to the Act of February 17, 1919, hereinafter referred to, been declared by statute to be a public service corporation1 endowed with the power of eminent domain. Each was under the common-law duty of furnishing to the public, *606throughout the West Virginia territory in which it does business, adequate service. Carnegie Natural Gas Co. v. Swiger, 72 W. Va. 557; Clarksburg Light & Power Co. v. Public Service Commission, 84 W. Va. 638. And as to each this duty has been confirmed by the- legislation of that State.
Prior to the World War the production of natural gas in West Virginia and the demand were such that large quantities could be exported by its public service corporations to other States without thereby lessening the ability of these concerns to give adequate service to their West Virginia customers. During the war the demand, both within and without the State, increased greatly; and thereafter the supply became smaller. Of the net supply of West Virginia natural gas available for distribution by its public service corporations, 77.1 per cent, was exported in the year 1916; 80.1 per cent, in 1917; 76.7 per cent, in 1918.2 The West Virginia consumers complained that the amount furnished them was inadequate; and that £hey were being discriminated against by West Virginia gas companies in the interest of residents of other States.3 *607Some of the companies which exported gas sought to justify the inadequacy'of their service to West Virginia customers by asserting that they were under contract, or other duty, to supply West Virginia gas to distributing companies or consumers in other States; and that the aggregate demand of their customers in the several States exceeded the available supply, Only twelve of the sixty-seven West Virginia public service corporations took part in the export business. The remaining fifty-five were engaged solely in distribution within the State; and many of these were dependent largely upon the other twelve for their gas supply. Some óf these fifty-five companies sought to justify their inadequate service by the fact that, because of the demands for gas to be exported to the other States, the corporations on which they were dependent denied them their full supply.
West Virginia consumers insisted that the common law forbade its public service companies to so disable themselves from performing their duty to give adequate service within the State; and contended that the exporting public service corporations which habitually supplied the local distributing companies could not justify furnishing a reduced supply by setting up their contracts to furnish supplies to concerns in other States. These contentions were denied by the exporting companies; and it was asserted that they could not legally be controlled in this respect by the Public Service Commission of West Virginia. To remove all doubt concerning the statutory powers of the Commission and to ensure adequate service to West Virginia consumers, the legislature of the State enacted c. 71 of the Acts of 1919, approved on February 17 of that year, to take effect ninety days after its passage. That statute declared these rules of substantive law:
(a) That no public service corporation engaged in distributing natural gas produced within the State shall, by exporting its supply to other States, disable itself from *608performing its duty to give adequate service within West Virginia.
(b) That any such public service corporation whose gas supply is insufficient to afford such service to its customers, may, under prescribed conditions, call upon any other public service corporation within the same territory which has a surplus supply, to furnish to it such part of this surplus as may be required to enable it to give adequate service.
Before the effective date of that act, the- State of Pennsylvania and the State of Ohio each filed in this Court a bill in equity against the State of West Virginia, in which it prayed that the act be declared void, because obnoxious to the Federal Constitution, and that all West Virginia officials be enjoined from attempting in any way to enforce the statute. As a basis for the relief each bill set forth the extensive use of natural gas by state institutions, by their several municipalities, and by millions of residents; and it alleged that serious injury would result if these consumers were deprived of the West Virginia supply. The Ohio bill alleged also that cutting off the West Virginia supply of natural gas would greatly reduce the value of public service properties, would reduce taxable values of these and other properties, and would thereby deprive the State of important revenues. It prayed, specifically, that the plaintiff State, and its residents, be declared to have no adequate remedy at law; that West Virginia and its officials be enjoined from interfering with the transportation of natural gas for use in Ohio; and that pending the suit an injunction be granted against their instituting in any court of the State of West Virginia any suit under the statute against any “ person, company or corporation which is engaged in- the production or transportation of natural gas out of the State of West Virginia and into the State of Ohio.” No public official or producer, exporter or distributor of gas or consumer (other than *609these States) was made party plaintiff or defendant in either bill. A temporary injunction issued in each case upon the filing of the bill. In each a motion to dismiss, an answer, and a replication were filed. Without disposing of the motions to dismiss, the parties proceeded to take the evidence and, thereafter, submitted the cases for final hearing.
Several objections made to the maintenance of these suits may be passed without discussion. It will be assumed that the constitutional question submitted is not to be deemed merely a political one, as in Georgia v. Stanton, 6 Wall. 50, and Massachusetts v. Mellon, ante, 447. It will be assumed that the alleged right to acquire by purchase and to bring into a State natural gas produced elsewhere is — despite a fundamental difference4— to be treated as similar legally to the right asserted in Kansas v. Colorado, 185 U. S. 125; 206 U. S. 46, to have the water of an interstate stream continue to flow into a State; or the right recognized in Missouri v. Illinois, 180 U. S. 208; New York v. New Jersey, 256 U. S. 296, and Georgia v. Tennessee Copper Co., 206 U. S. 230, to have the waters and the air within one State kept reasonably free from pollution originating in another. It will be assumed, further, that the use of natural gas in Pennsyl*610vania and in Ohio is shown to be so general as to bring these suits within the rule acted upon in the cases just cited and to render inapplicable the rule declared in Kansas v. United States, 204 U. S. 331, and Oklahoma v. Atchison, Topeka & Santa Fe Ry. Co., 220 U. S. 277, 286, 289, where the suits were dismissed because brought in aid of interests deemed private. And finally it will be assumed — although this is still more doubtful — that a State which has permitted one of its natural resources to be freely dealt in as an article of interstate commerce may not thereafter prohibit all export thereof, although it appears that the whole of .the remaining supply will be required to satisfy the needs of its own citizens. These objections raised by defendant will not be considered; because there are other objections which, in my opinion, present insuperable obstacles to the maintenance of the suits.
First. This Court is without jurisdiction of the subject-matter.
The bills present neither a “ case,” nor a “ controversy,” within the meaning of the Federal Constitution. Marbury v. Madison, 1 Cr. 137; Muskrat v. United States, 219 U. S. 346, 356, 359; Texas v. Interstate Commerce Commission, 258 U. S. 158. They are not proceedings “ instituted according to the regular course of judicial procedure ” to protect some right of property or personal right. They are, like McChord v. Louisville & Nashville R. R. Co., 183 U: S. 483, 495, an attempt to enjoin, not executive action, but legislation. They are instituted frankly to secure from this Court a general declaration that the West Virginia Act of February 17, 1919, is unconstitutional. Compare Giles v. Harris, 189 U. S. 475, 486. The well settled rule that the Court' is without power to entertain such a proceeding applies equally, whether the party invoking its aid is a State or a private person. And the rule cannot be overcome by giving to *611pleadings the form of a bill in equity for an injunction. Compare Fairchild v. Hughes, 268 U. S. 126; Atherton Mills v. Johnston, 259 U. S. 13, 15; Texas v. Interstate Commerce Commission, supra.
Moreover, it is not shown that there is, in a legal sense, danger of invasion of the alleged rights. It is shown that the States of Pennsylvania and Ohio are, in their public institutions, themselves consumers of West Virginia gas— a “ makeweight ” as suggested in Georgia v. Tennessee Copper Co., 206 U. S. 230, 237. And it is shown that these and many other consumers within .the plaintiff States would suffer serious injury if the West Virginia supply were cut off. But it is not shown that discontinuance of the supply is threatened or that there is, in a legal sense, danger that the supply will be stopped. The mere enactment of the statute, obviously, does not constitute a threat to interrupt the flow of gas into the plaintiff States. The importation into Ohio and Pennsylvania is conducted, not by the State of West Virginia, but wholly by twelve privately oymed public service corporation^ If the importation ceases it will be, primarily at least, because of acts or omissions .of these twelve corporations. Yet there is not even an allegation that these corporations threaten, or intend, to discontinue the importation; or that they will be compelled to do so unless the State of West Virginia is enjoined from enforcing the statute.
On the other hand, it clearly appears that, under the laws of West Virginia, there can be no present danger that any of these twelve corporations will be summarily prevented by that State from continuing in- full volume the export .of gas or will be compelled to reduce it. The only restriction, if any, imposed by the Act of 1919 upon exportation of gas is that which may result from the requirement that West Virginia public service corporations shall not, by means of export, disable themselves from performing their duties to consumers and to other dis*612tributing companies within the State. Before there can be, in a legal sense, danger that restriction will result, it must appear that one or more of the twelve exporting companies is disabling itself by such exportation, or is about to do so; and also that some state official is about to take effective action to prevent the exportation. But under the legislation of West Virginia many things would have to happen and much time must elapse before any of the exporting corporations would be under any legal duty to discontinue or lessen their exports, and still more time before it could actually be prevented from exporting gas. For, under West Virginia legislation, no executive officer and no court has power or jurisdiction to declare, or to enforce performance of, such alleged duty of a public service corporation until primary resort has been had to the Public Service Commission and the application to it has been acted upon, either by granting or by denying relief. United Fuel Gas Co. v. Public Service Commission, 73 W. Va. 571; State v. Bluefield Water Works Co., 86 W. Va. 260; Kelly Axe Manufacturing Co. v. United Fuel Gas Co., 87 W. Va. 368. The act establishing the Commission prescribes the methods and the remedies which are to be pursued in order to enforce the duty to give adequate service. C. 9, Acts of 1913, §§11 and 18; c. 8, Acts of 1915, §§ 23, 24; c. 71, Acts of 1919; c. 150, Acts of 1921; Manufacturers’ Light & Heat Co. v. Ott, 215 Fed. 940. If it is claimed that there is failure to give adequate service, a petition may be filed before the Commission to secure it. After notice to and hearing of the corporation by the Commission an order may be made. Until the Commission issues some order which purports to restrict in some way the discretion theretofore exercised by a corporation in respect to exports, every such concern is, under the Act of 1919, legally as free to continue the transportation of gas to Pennsylvania and to Ohio as if that statute had not been passed.
*613It is possible that the Commission would never be called upon to act.5 It is possible that if called upon, the Commission would refuse to make an order. It is possible that if the Commission made an order, the order would be of such a character as not to affect seriously the interests which plaintiffs seek to protect. And it is possible that if any order were made, the state court would suspend its operation and would eventually annul it. The act makes such careful provision for judicial review of the orders of the Commission and for postponing the incidence of penalties or other liabilities until *614after such review can be had, that there could never be occasion for invoking in respect to this statute the doctrine of Ex parte Young, 209 U. S. 123.6 For the Commission is without power to enforce an order or to impose a penalty. To overcome disobedience, or disregard, of an order, resort must, under the West Virginia statutes, be had to the courts; and to this end an original proceeding must be instituted. Whether the suit to enforce obedience is brought by the Commission or by others, the corporation is given opportunity to defend on the ground that the order is, for any rea*615son, invalid. Or it may itself inaugurate the proceeding by bringing suit to have the order annulled. Randall Gas Co. v. Star Glass Co., 78 W. Va. 252, 256; United Fuel Gas Co. v. Public Service Commission, 73 W. Va. 571. Moreover, a final order of the Commission is not enforceable, even by a court, until thirty days after entry have elapsed. That period is allowed within which any party feeling aggrieved may apply to the court for suspension of the order; and if such application is made, a speedy hearing must be given (§ 16).
Up to the time when these suits were begun no action of any kind had been taken in relation to matters dealt with by the Act of February 17, 1919, either by the Commission, by any other board or official of the State, by any corporation, or by any other person who could ever be affected by any provision of the statute. And no action could have been taken; for the act was then not yet in effect. How then can it be said that, in any legal sense, the Pennsylvania and Ohio consumers were in present danger of irreparable injury? Plaintiffs’ fears were at best premature. This Court held in Oregon v. Hitchcock, 202 U. S. 60, 70, that it would not, even at the instance of a State, take upon itself the decision of questions committed to another department of our Government and thus anticipate the action of the federal executive. The reasons are equally strong against our interfering, in advance of decision, with the executive of a State in a matter committed to its determination. If these were private suits relief would necessarily be denied. Compare First National Bank of Albuquerque v. Albright, 208 U. S. 548; South Carolina v. Georgia, 93 U. S. 4, 14. As the suit is that of one State against another, even greater caution should be exercised by this Court before assuming to act. Missouri v. Illinois, 200 U. S. 496, 520, 521; Kansas v. Colorado, 206 U. S. 46, 117; New York v. New Jersey, *616256 U. S. 296, 309. The objection here is not, as in Georgia v. Tennessee Copper Co., 206 U. S. 230, 238 that those interested should be left to an action at law for redress of any injuries which may be suffered. It is that the “ judicial stage ” of the controversy had not been reached when these suits were begun; and, indeed, has not been since. See Prentis v. Atlantic Coast Line Co., 211 U. S. 210, 228; Bacon v. Rutland R. R. Co., 232 U. S. 134, 137.
Second. There is a fatal lack of necessary parties. It is only by failure of the twelve exporting companies to continue the exportation of gas that the plaintiffs, and other consumers or the distributing companies in Pennsylvania or Ohio, can be injured. Primarily at least, it is the rights of these twelve corporations, if of anyone, which would be invaded by enforcing the statute; and rights of consumers and of distributing corporations of Pennsylvania and of Ohio are derivative merely. Whether the West Virginia corporations may furnish gas to the plaintiff States, and whether those corporations may be regulated as the statute attempts, are at most controversies between West Virginia and those corporations. They have not submitted their rights to adjudication in these suits. It is intimated that these corporations wish to have the act declared void. But we may not assume that such is their wish. Conceivably a decision holding the act valid might benefit them; since it might relieve them from improvident contracts with distributing companies in Pennsylvania and Ohio. Or it may be that some of the twelve corporations would be benefited and others injured by any decision made of the question presented. Unless the twelve corporations are legally represented either by the plaintiff or the defendant, they would not be bound by a decree in either of these suits. New Orleans Water Works Co. v. New Orleans, 164 U. S. 471, 480. That neither plaintiff nor defendant legally *617represents them is clear.7 And since they would not be bound, this Court should not entertain a suit to decide the question presented. For, as was held in California v. Southern Pacific Co., 157 U. S. 229, and Minnesota v. Northern Securities Co., 184 U. S. 199, 246, it does not comport with the gravity and finality which should characterize'an adjudication in the exercise of the original jurisdiction of this Court to proceed, at the instance of a State, in the absence of parties whose rights would be actually passed upon and be in effect determined, even though they might not be technically bound in subsequent litigation in this, or some other tribunal. Compare Texas v. Interstate Commerce Commission, 258 U. S. 158.
The remaining fifty-five West Virginia gas corporations which do not export any gas are also vitally interested in the question submitted. So far as their interest is the general one qua consumer, it might be represented by the Public Service Commission; and to that end the Commission (not the State) should, perhaps, have been made party defendant. But many of these gas corporations appear to have specific interests which a decision might affect directly. They have contracts with the exporting companies for their supply of gas; and the obligations under these contracts would be different if the act is held valid than if it were held to be void. A decision to the effect that the prohibition of exports declared in the act is void might seriously impair their contract rights.
*618Moreover, § 8 of the act provides:
“ That the sections, provisions and clauses of this act shall be deemed separable each from the other, and also in respect to the persons, firms, corporations and consumers mentioned therein or affected thereby, and if any separable part of this act be, or be held to be unconstitutional or for any reason invalid or unenforceable, the remaining parts thereof shall be and remain in full force and effect.”
Surely the statute may be valid as to some exporting companies; for the action in exporting may be ultra vires. Or certain West Virginia distributing companies may have acquired preferential rights to the supply of gas. How can the Court determine, in view of this provision, that the act is void, in toto, when it has not before it the parties to be affected thereby and the facts which only they as litigants would be able to present? Therefore, even if it appeared that rights of the plaintiffs — or of those whom they legally represent* — 'were in present danger of irreparable injury resulting from wrongful acts of defendant, these suits should not be maintained.
Third. But if all other obstacles could be overcome, this Court, sitting as a- court of equity, should dismiss the bills, because it would be unable to grant the only relief appropriate. This Court, sitting in equity, clearly should not lend its aid to enable West Virginia public service corporations to discriminate against West Virginia consumers in the interest of Ohio and Pennsylvania consumers. Therefore, an appropriate decree should be framed so as to require each of the West Virginia corporations to treat West Virginia customers at least as well as it does those outside of the State and the decree should not leave any West Virginia public service corporation free to export gas in disregard of the duty not to discriminate against the public in that State. But *619natural gas is produced also in Pennsylvania and Ohio; and the local production furnishes a large part of the supplies consumed in those States.8 Furthermore,'West Virginia gas is exported also to Maryland, Indiana and Kentucky; and in two of those States natural gas is produced in quantity.9 Clearly the Court should, in no event, go further than to compel West Virginia to share its production equitably with other States now dependent upon it for a part of their gas supply. But in order to determine what is equitable, (that is, what part of the West Virginia production that State might require its public service corporations to retain and what part they should be free to export to other States) it would obviously be necessary to marshal the resources and the demands, or needs, of the six States, and to consider, in respect to each, both the. conduct of the business therein and the circumstances attending its' development. The factors necessary to be considered in determining what division of the West Virginia production would be fair, the conditions under which the determination would have to be made, and the character of the questions to be decided are such that this Court would be obliged to refuse to undertake the task. For this reason, the bills should be dismissed, even if it were held both that rights legally represented by plaintiffs were in present danger of irreparable injury by wrongful acts of defendant and that there was not a fatal lack of necessary parties. To *620do justice as between the several States the following en-quiries would be essential:
(a) The potential as well as the actual production in each State would have to be ascertained. The actual production during earlier years, and approximately the current production, could be ascertained from data which are regularly collected by the United States Geological Survey and by the public utility commissions of the several States. But to ascertain the potential production, searching enquiry would have to be made into the methods of production pursued; and, among other things, to what extent recent production has been secured by forcing the wells; what the likelihood is that production lessened by forcing wells will be restored by allowing periods of rest; and to what extent recent reduced outputs may have been attributable to failure to sink enough wells or to open additional territory.10 It would be necessary to enquire also into the extent and character of the existing gas reserves, wherever situated and by whomsoever owned. In ascertaining the extent of the gas territory not yet developed, it would be necessary to en-quire to what extent the reserve is controlled by, or is otherwise available to, the several public service corporations of the several States; the cost of developing particular fields and of marketing the supply therefrom; what the relation of such undeveloped territory is to that then being worked and to that already exhausted; and to what extent and how rapidly the development of new areas and new sources of supply should properly proceed.
(b) The demand, actual and potential, in each State would have to be determined. In determining the demand, the Court could not confine its enquiry to ascer-*621taming the amount then used or called for. The rates charged in the several communities must also be considered. For upon these, as well as upon the relative cost of other kinds of fuel, would depend in large part the extent of the demand; particularly by the industries. The character of the use and the circumstances under which it had been developed would, likewise, be important factors in deciding what distribution would be equitable. Among other things, it would be necessary to determine to what extent there was, as in Ohio, a high percentage of waste; and what investment had been made in distributing mains and in customers’ appliances and when and under what circumstances these investments had been made. For, while a long established local distributing company might reasonably be required to restrict its business to existing customers and even to the existing needs of such, a like restriction would be a great hardship, if applied to new companies which had not yet brought their business to a paying basis.
(c) No determination concerning production and none concerning demand could afford a stable basis for future action; for no factor entering into the determination would be constant. Investigations into supply and demand would have to be pursued continuously; and recurrent decisions as to distribution would be required. Thus, the estimate of the undeveloped gas territory must be ever changing; for new discovery may open territory theretofore unknown; and the sinking of test wells may establish the fact that territory previously deemed valuable will be wholly unproductive. In no other field of public service regulation is the controlling body confronted with factors so baffling as in the natural gas industry; and in none is continuous supervision and control required in so high a degree.
(d) The decisions to be made would be of the character which calls for the informed judgment of a board of *622experts. The tribunal would have to determine, among other things, whether inadequate service was due in the several States to inadequate supply or to improvident use by some consumers; whether to overcome inadequacy of supply new territory should be developed or more wells be sunk in old territory; whether,, in view of prospective needs of the several communities, it would not be better that the reserves should be husbanded and that the uses to which gas may be put be curtailed. It would, thus, be called upon to review — and perhaps to control — the business judgment of those managing the companies. Pro rata distribution among all users of the gas from time to time available would obviously not result in equitable distribution. For domestic users, and also many industrial ones, would, if their gas supply were uncertain, find it necessary to assure themselves of an adequate supply for heating, cooking and power, of either oil or some other kind of fuel; and the expense of producing the necessary alternative appliances would be large. The tribunal would have to decide, also, many other serious questions of the character usually committed for determination to public utility commissions, and the difficulties involved in these decisions would be much enhanced by differences in the laws, rules and practices of the several States regarding the duties of natural gas companies to furnish adequate service.11
*623Clearly, this Court could not undertake such determinations. To make equitable distribution'would be a task of such complexity and difficulty that even an interstate public service commission with broad powers, perfected administrative machinery, ample resources, practical experience and no other duties, might fail to perform it satisfactorily. As this Court would be powerless to frame a decree and provide machinery by means of which such equitable distribution of the available supply could be effected, it should, according to settled practice, refuse to entertain the suits. Compare Marble Co. v. Ripley, 10 Wall. 339, 358; Texas & Pacific Ry. Co. v. Marshall, 136 U. S. 393, 406; Giles v. Harris, 189 U. S. 475, 487, 488.

 “ The words ' Public Service Corporation ’ used in this act shall include all persons, associations of persons, firms, corporations, municipalities and agencies engaged or employed in any business herein enumerated, or in any other public service business whether above enumerated or not, whether incorporated or not.” Acts, 1913, c. 9, § 3; Acts, 1915, c. 8, § 3; Acts, 1921, c. 150, § 3. See Acts 1919, c. 71, § 3.


 A large part of the gas produced is not available for distribution to the public. Much is consumed -within the State for field purposes — such as drilling and cleaning out wells or the operation of compressor or pump stations to transport the gas. The producer must, also, under reservations in the leases, ordinarily deliver to the landowner free gas service.


 The temptation to discriminate may have been great. For Pennsylvania and Ohio communities formerly supplied from local production of natural gas could, if this is no longer possible, afford to pay a very high price for gas rather than to discard existing gas appliances and to instal new ones which would be required if oil or coal were to be substituted as fuel. In 1921 the average price per M cubic feet for domestic consumption was 26 cents in West Virginia, 44 cents in Pennsylvania and 42 cents in Ohio. For industrial consumption it was 16 cents in West Virginia; 32 cents in Pennsylvania; and 34 cents in Ohio. United States Geological Survey, “Natural Gas in 1919-1921,” published May 22, 1923.


 The State has a property interest in running water naturally flowing into it and in the public waters and air within its boundaries. Georgia v. Tennessee Copper Co., 206 U. S. 230, 237. If the running water is withheld, its property is taken. If the public waters or the air is polluted, its territorial integrity is invaded. But the alleged right to purchase in interstate commerce and to import a natural resource is, in no sense, a right of the State. It would be described appropriately as a privilege of citizens of the United States. Compare Louisiana v. Texas, 176 U. S. 1, 24, 25. Such privileges the State is not charged by the Federal Constitution with the duty to enforce; and the fact that the institution of these suits was specially authorized by the legislatures of Pennsylvania and of Ohio can be of no legal significance.


 The Attorney General of Ohio states in his brief: “The supply of gas was adequate, both for consumption inside the State of West Virginia and for transportation to other States, until during the time of the world war in 1917 and 1918. (Record, pages 331 and 334.) By reason of the vast demand for gas for industrial consumption, which occurred as a result of the war, and which drew upon the lines of the gas companies during the summer as heavily as, or more heavily than during the winter, the gas companies had no opportunity to rest their wells or to accumulate a surplus of gas, as they had been in the habit of doing, in accord with good practice, under normal conditions. The federal government, through the fuel administration, gave orders to the gas companies to supply essential industrial plants with all the gas possible. Wells were drilled and turned into lines which, under normal conditions, would have been held in reserve, to assure a future supply. (Record, pages 333, 334.) The supply of gas has never been adequate for all purposes, during periods of maximum demand, since that time.”
It may be that production will increase. The war has closed. The excessive post war activities of 1919 and early 1920 ceased, and were followed by a period of industrial depression. There may again be opportunity for periodic rest which gas wells, as well as human beings, appear to need; and thus, seemingly exhausted wells may be restored. Furthermore, hitherto undeveloped gas areas may be worked or more wells may be drilled in areas already developed; or new areas may be opened. For of the 2,725,798 acres of the gas territory held by the sixty-seven public service corporations of the State in 1919, a large part are still.undeveloped.
Moreover, the demand may lessen. Except in times of emergency, use of natural gas by the industries will be determined largely by *614its relative cost as compared with coal or oil. The demands of economy in manufacture may alone compel a reduction of its use in industry and thus, for some time, leave the supply ample for domestic purposes. In 1920 Pennsylvania used for manufacturing purposes three times as much natural gas as it imported from West Virginia in 1921. U. S. Geological Survey, “ Natural Gas, 1919-1921,” published May 22, 1923, pp. 347, 355. Domestic consumption amounts to only 30 or 40 per cent of the total consumption. U. S. Geological Survey, “ Natural Gas, 1919-1921,” supra, p. 352. Moreover, the present large waste may be stopped. The waste in Ohio in 1919 was 12 per cent.; in 1920 it was 18 per cent.; in 1921 it was 19 per cent. On the other hand in West Virginia the waste in 1919 was only 1 per cent.; in 1920 and 1921 only 2 per cent. “ Natural Gas,” supra, p. 352.


 The situation is wholly unlike that presented in Savage v. Jones, 225 U. S. 501, 520, 521, which is relied upon by plaintiffs. There the suit was against the State Chemist, the executive official vested with power to act, and he had “ threatened the complainant that in default of such compliance he would cause the arrest and prosecution of every person dealing in the article within the State and had distributed broadcast throughout the State warning circulars.”
Moreover, even if the West Virginia statute were construed as imposing penalties for disobedience so severe and menacing as to require the interposition of a federal court, it would be the public service corporations of West Virgnia — not the States of Pennsylvania and Ohio — which would thereby be denied due process of law under the doctrine of Ex parte Young. And it is those corporations which would have to sue, as in Oklahoma Operating Co. v. Love, 252 U. S. 331, here relied upon by plaintiffs.


 “ It is not sufficient to say that the Attorney General, or the Governor, or even the Legislature of the State, can be conclusively deemed to represent the public interests in such a controversy as that presented by the bill. Even a State, when it voluntarily becomes a complainant in a court of equity, cannot claim to represent both sides of the controversy.” Minnesota v. Northern Securities Co., 184 U. S. 199, 246.


 In 1920 the production in Pennsylvania was 125,787,000 M cubic feet, and the consumption 161,397,000 M. In 1920 Ohio production was 58,938,000 M cubic feet and the consumption 136,872,000 M. U. S. Geological Survey, “ Natural Gas 1919-1921,” p. 345, published May 22, 1923.


 The 1920 production in Kentucky was 3,345,000 M cubic feet; the consumption 15,297,000 M. The Indiana production 1,779,000 M; the consumption 4,435,000 M. The Maryland production is negligible. U. S. Geological Survey Bulletin, “ Natural Gas in 1919-1921,” supra, p. 345.


 Some idea may be formed of the scope of this enquiry by examining the data concerning the natural gas operations collected by the United States Geological Survey.


 For instance: If it should appear that the potential supply in Pennsylvania is ample for all present needs, but that its concerns prefer to husband their resources for the remoter future, would it be unjust discrimination on the part of the West Virginia companies to deny to their customers within the State an adequate supply while supplying to Pennsylvania distributing companies an amount of gas which these might have produced from reserves within Pennsylvania? Or if Kentucky had ample supplies and undeveloped fields, but sought gas from West Virginia because the Kentucky companies did not have the funds, or the inclination, to make, at the time, a large investment required to secure a supply within that State, would, under those *623circumstances, West Virginia companies be justified in supplying the Kentucky demand while leaving that of its West Virginia customers unsatisfied? Should distributing companies in Pennsylvania, Ohio, Kentucky and Indiana be permitted to extend their mains or add new customers after West Virginia had recognized the insufficiency of the supply to satisfy the needs of consumers within the State? And what shall be deemed the existing demand of a State? Is existing demand to be limited to customers already connected? And does it mean the amount theretofore taken by such customers or that which they may wish to take through existing appliances?